 
 
I 
108th CONGRESS
2d Session
H. R. 5267 
IN THE HOUSE OF REPRESENTATIVES 
 
October 7, 2004 
Mr. Ortiz introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To improve the security clearance process and increase the number of detention beds along the United States-Mexico border. 
 
 
1.FindingsCongress finds the following: 
(1)The United States must have adequate infrastructure and policies in place under the detention and removal operation of the Department of Homeland Security to protect against terrorists immigrating into the United States. 
(2)Other than Mexican (OTM) immigrants, many from countries of interest, are immigrating to the United States and are released at the border on their own recognizance because of the lack of detention capacity. 
(3)The Department of Homeland Security estimates that up to 90 percent of these immigrants do not appear for their hearings before the immigration hearing officer. 
(4)The Department of Homeland Security needs more personnel at the borders with the necessary security clearances and equipment to adequately screen and detain immigrants coming to the United States through our borders. 
2.Improvement in security clearance process and increase in detention beds along the United State-Mexico border 
(a)Improvement in security clearance processThe Secretary of Homeland Security shall— 
(1)expeditiously implement policies ensuring that personnel of the Department of Homeland Security along the United States-Mexico border have the security clearances required to access information necessary to adequately screen immigrants entering the United States at such border, including IDENT and IAFIS databases and databases used by the Department’s inspectors in secondary inspections; and 
(2)develop the interagency agreements and information technology infrastructure necessary for border agents to adequately screen immigrants entering the United States at such border. 
(b)Increase in detention bedsSubject to the availability of appropriations, the Secretary of Homeland Security shall increase by 2,000 the number of detention beds in the Port Isabel Service Processing Center at Los Fresnos, Texas.  
 
